CADWALADER, District Judge.
The act of April S, 1861, under which the corporation defendant was organized, authorized the issue of bonds to an amount not exceeding the capital, secured by mortgage, of the property and franchises. The act does not authorize the issue of such bonds otherwise than for a new, adequate, valuable consideration, increasing the available funds of the corporation. The bonds and mortgage which it is proposed to execute would not have this effect, but would be for a different intended purpose. The injunction prayed is therefore decreed.